SULLIVAN, Judge
(concurring):
I join my Brothers in reversing this case. “Our decisions have sent mixed signals” on applicability of Luce v. United States, 469 U.S. 38, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984), to courts-martial practice, at 17. See United States v. Chambers, 29 MJ 76, 77 (CMA 1989); United States v. Gamble, 27 MJ 298, 307 (CMA 1988); United States v. Welch, 25 MJ 23, 26 (CMA 1987). Therefore, in future cases, I would hold that it should apply as in civilian courts to impeachment evidence.